Citation Nr: 1140253	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  04-41 505A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for anxiety disorder, claimed as posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from March 1951 to January 1953.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a July 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina (RO) which granted service connection for anxiety disorder, claimed as PTSD and assigned an initial 30 percent rating, effective March 29, 2004. 

In August 2007, the Board issued a decision denying the Veteran's claim for an initial rating in excess of 30 percent for the Veteran's service-connected anxiety disorder.  The Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (CAVC) and in January 2010 the CAVC issued a memorandum decision vacating the August 2007 Board decision and remanding the claim back to the Board for readjudication. 

As the claim on appeal involves a request for a higher initial rating following the grant of service connection, the Board has characterized the issue on appeal in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disabilities). 

The Board notes that the issue of entitlement to a TDIU has been raised by the record.  In this regard, the Board notes that in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a request for a TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim, or, as part of a claim for increased compensation.  Therefore, the Board has jurisdiction over the Veteran's claim for a TDIU, and this issue has been added to the current appeal. 

The Board remanded the case for further development in February 2011.  Unfortunately, the Board finds that an additional remand is necessary prior to review of the Veteran's claim.



The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires that VA make reasonable efforts to obtain relevant records that the claimant has adequately identified and authorized the VA to obtain.  38 U.S.C.A. § 5103A (West 2002).  In a case of records held by a Federal department or agency, VA shall continue their efforts to obtain these records unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  Id.  

The Veteran's most recent July 2011 VA examination report shows that VA mental health treatment records dated from 2009 to 2011 were reviewed in conjunction with the Veteran's examination.  VA treatment records dated in 2010 and 2011 are not associated with the claims file, thus it appears the Veteran's electronic records were reviewed via the Computerized Patient Records System (CPRS).    

The RO/AMC should obtain any available VA mental health treatment records from the Durham, North Carolina VA Medical Center and associate them with the claims file.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992); VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) ("...an [agency of original jurisdiction's] failure to consider records which were in VA's possession at the time of the decision, although not actually in the record before the AOJ, may constitute clear and unmistakable error.")

The Board notes that the case was remanded in February 2011, in part, to obtain any additional private medical records from the Goldsboro Psychiatric Clinic.  The Board notes that two private evaluations from the Goldsboro Psychiatric Clinic are already of record; however, the record indicates that there may be an outstanding November 2004 evaluation not of record.  In a May 2011 letter, the RO requested that the Veteran fill out and sign an enclosed VA Form 21-4142, Authorization and Release of Information, for his physician at Goldsboro Psychiatric Associates.  The RO informed the Veteran that hospitals and doctors would not release his records to VA without his permission.  The Veteran did not return the Authorization and Release of Information form, but instead provided a May 2011 Statement in Support of Claim (VA Form 21-4138) in response, stating that he had not been treated at the Goldsboro Psychiatric Clinic for many years.  The Board finds that the RO had made every effort to discharge its duty to ensure compliance with the terms of the February 2011 Board remand.  Cf. Stegall v. West, 11 Vet. App. 268, 270 (1998).  In that regard, the Veteran clearly received the request for Authorization and Release of Information as evidenced by a May 2011 response but declined to fill out and submit the form.  The Board emphasizes, however, that on remand, the Veteran should be afforded an opportunity to submit any additional evidence in support of his claim.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO/AMC should obtain updated VA mental health treatment records from the Durham, North Carolina VA Medical Center to include all relevant CPRS electronic medical records of the Veteran that were reviewed by the July 2011 VA examiner, and should associate them with the claims file.  If the search for such records has negative results, the RO/AMC should notify the Veteran and place a statement to that effect in the Veteran's claims file.

2.  After all development has been completed, the RO/AMC should review the case again based on the additional evidence.  If the benefits sought are not granted, the RO/AMC should furnish the Veteran and his representative with a Supplemental Statement of the Case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



